PER CURIAM.
We reverse the final judgment denying all attorney’s fees to the former wife. According to the trial judge, the “main” reason for its ruling was that the former wife’s attorney was her second husband, from whom she was divorced in 2002. The trial court was concerned that the obligation for fees was not a “legitimate debt” and that the former wife would “not be ultimately responsible” for the fees. This was not a valid basis to deny all fees. See Love v. Love, 370 So.2d 1231 (Fla. 4th DCA 1979) (stating, in a divorce case, that “[a]s to an award of attorney’s fees, we see no reasonable basis on which to distinguish a client of a Legal Aid Society from one who retains private counsel”).
The case is remanded to the trial court for reconsideration of the request for attorney’s fees under the principles of Rosen v. Rosen, 696 So.2d 697 (Fla.1997).
WARNER, KLEIN and GROSS, JJ, concur.